                           Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 1 of 16



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Kent M. Roger, Bar No. 095987
                     2   kent.roger@morganlewis.com
                         Brian C. Rocca, Bar No. 221576
                     3   brian.rocca@morganlewis.com
                         Sujal J. Shah, Bar No. 215230
                     4   sujal.shah@morganlewis.com
                         Minna Lo Naranjo, Bar No. 259005
                     5   minna.naranjo@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: (415) 442-1000
                     7   Fax: (415) 442-1001
                     8   Attorneys for Defendants
                     9
                                                       UNITED STATES DISTRICT COURT
                    10
                                                    NORTHERN DISTRICT OF CALIFORNIA
                    11
                                                             SAN FRANCISCO DIVISION
                    12

                    13   DIVA LIMOUSINE, LTD., individually and                Case No. 3:18-cv-05546-EMC
                         on behalf of all others similarly situated,
                    14                                                          DEFENDANTS’ NOTICE OF
                                                Plaintiff,                      PENDENCY OF OTHER ACTIONS OR
                    15                                                          PROCEEDINGS
                                        vs.
                    16                                                          Civil Local Rule 3-13
                         UBER TECHNOLOGIES, INC; RASIER,
                    17   LLC; RASIER-CA, LLC; UBER USA, LLC;                   Complaint Filed: September 10, 2018
                         and UATC, LLC,
                    18
                                                Defendants.
                    19
                    20

                    21          In accordance with Civil Local Rule 3-13, Defendants provide notice to the Court of the
                    22   following state court actions that involve “all or a material part of the same subject matter” and
                    23   “substantially all of the same parties” as the instant action. See Civ. L.R. 3-13.
                    24
                                    Uber Technologies Pricing Cases; California Court of Appeal, First Appellate
                    25              District, Division One, Case A154694

                    26          This matter is the appeal of Uber Technologies Pricing Cases, Coordination Proceeding
                    27   Special Title [Cal. Rules of Court, rule 3.550], Superior Court of the State of California, County
                    28   of San Francisco, Case No. CJC-17-004925 (Hon. Curtis E. A. Karnow), which consists of the
MORGAN, LEWIS &
 BOCKIUS LLP                                                               1                        Case No. 3:18-cv-05546-EMC
 ATTORNEYS AT LAW
  SAN FRANCISCO                     DEFENDANTS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
                             Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 2 of 16



                     1   following cases:

                     2           •   Friendly Cab Company, Inc. v. Uber Technologies, Inc., Superior Court of California,
                                     County of Alameda, Case No. RG17858247;
                     3
                                 •   Eyad Ariekat v. Uber Technologies, Inc., Superior Court of California, County of San
                     4               Francisco, Case No. CGC-17-557728; and
                                 •   Yellow Cab Company Peninsula, Inc., et al., v. Uber Technologies, Inc., Superior
                     5               Court of California, County of Santa Clara, Case No. 17CV308084.
                     6           Plaintiffs in these coordinated cases allege that Uber Technologies, Inc. violated the

                     7   California Unfair Practices Act (“UPA”) and the California Unfair Competition Law (“UCL”) by

                     8   engaging in unlawful below-cost pricing. The claims are substantively identical to the UPA claim

                     9   brought by Plaintiff Diva Limousine—it too alleges Uber Technologies Inc. violated the UPA by
                    10   engaging in below-cost pricing—on behalf of a putative class that may include some of the

                    11   plaintiffs in the Uber Technologies Pricing Cases. The Hon. Curtis E.A. Karnow of the Complex

                    12   Department, Superior Court for the County of San Francisco, sitting as coordination trial judge

                    13   [Cal. Rules of Court, rule 3.540 et seq.], sustained Uber’s demurrer to the complaints pursuant to

                    14   California Business & Professions Code § 17024(1), which exempts Uber’s services from the

                    15   UPA as a matter of law. See Exhibit A, Uber Technologies Pricing Cases, No. CJC-17-004925

                    16   (3/2/2018 Judgment Of Dismissal In Favor Of Defendant, attaching 1/30/2018 Order Sustaining

                    17   Demurrers With Leave To Amend), at 2 (“[T]he Unfair Practices Act (UPA) contains a

                    18   prohibition on below-cost sales. But this does not apply ‘[t]o any service, article or product for

                    19   which rates are established under the jurisdiction of the Public Utilities Commission of this State
                    20   and sold or furnished by any public utility corporation….’”).1 The court entered judgment in

                    21   Uber’s favor on March 2, 2018.

                    22   1
                           Another court in this district also dismissed UPA claims based on allegations of below-cost
                    23   pricing against Uber in two matters filed by taxicab companies (also ostensibly members of the
                         putative class alleged in this case). See DeSoto Cab Company, Inc. d/b/a Flywheel Taxi v. Uber
                    24   Technologies, Inc., et al., No. 3:16-cv-06385-JSW (N.D. Cal. filed 11/2/2016) (White, J.)
                         (“Flywheel”), Dkt. No. 64 at 16-17 (dismissal with prejudice of UPA claim against Uber
                    25   Technologies, Inc., Rasier-CA, LLC, Rasier, LLC and Uber USA, LLC under Cal. Bus. & Prof.
                         Code § 17024(1)); A White and Yellow Cab, Inc. v. Uber Technologies, Inc. et al., No. 4:15-cv-
                    26   05163-JSW (N.D. Cal. filed 11/10/2015) (White, J.) (“White and Yellow Cab”), Dkt. No. 114 at
                         11-12 (dismissal with prejudice of UPA claim against Rasier-CA under Cal. Bus. & Prof. Code §
                    27   17024(1)). In Flywheel, Plaintiff has until November 21, 2018 to file an amended complaint
                         (though any such amended complaint cannot include a UPA claim, because the court dismissed
                    28   that claim with prejudice). White and Yellow Cab settled shortly after Judge White’s motion to
                         dismiss ruling and the matter has been closed.
MORGAN, LEWIS &
 BOCKIUS LLP                                                              2                       Case No. 3:18-cv-05546-EMC
 ATTORNEYS AT LAW
  SAN FRANCISCO                      DEFENDANTS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
                           Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 3 of 16



                     1          As the Court is aware, a briefing schedule has been set for Defendants’ motion to dismiss

                     2   this action. Dkt. No. 51. In its forthcoming motion to dismiss, Uber will ask the Court to dismiss

                     3   the instant action with prejudice. Defendants submit that any determination as to whether the

                     4   instant action and the above-referenced state court proceedings should be coordinated to avoid

                     5   conflicts, conserve resources and promote an efficient determination of the action should be made

                     6   after the resolution of their motion to dismiss.

                     7   Dated: November 2, 2018                                 /s/ Brian C. Rocca
                                                                                Brian C. Rocca
                     8                                                          MORGAN, LEWIS & BOCKIUS LLP
                     9
                                                                                Attorneys for Defendants
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                3                        Case No. 3:18-cv-05546-EMC
 ATTORNEYS AT LAW
  SAN FRANCISCO                     DEFENDANTS’ NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 4 of 16




                       Exhibit A
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 5 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 6 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 7 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 8 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 9 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 10 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 11 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 12 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 13 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 14 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 15 of 16
Case 3:18-cv-05546-EMC Document 67 Filed 11/02/18 Page 16 of 16
